Schedule A [To Comment Response Letter Dated April 8, 2014] 2. Please check the appropriate box on your cover page to indicate your filer status under Rule 12b-2 of the Exchange Act. This was completed. 3. Please revise your registration statement to include page numbers at the bottom of each page. This was completed. Item 1. Description of Business (a)Business Development 4. You disclose that you have made no efforts to identify a possible business combination. To the extent known, please expand your disclosure to indicate your expected timing as to communications with various third parties, including potential business combination candidates or relevant advisors. The Company will begin identifying and communicating with potential targets for business combinations upon the effective date of this Registration Statement. (b)Business of Issuer 5. In the first paragraph you state 
